 In the Matter of TEXTILE MAC[-LINE WORKS, INC., EMPLOYERandUNITED STEEL WORKERS OF AMERICA, CIO, PETITIONERCase No. 4-R-2342.-Decided January 14, 1947Messrs. Joseph S. KleinbardandGeoffrey Cunniff,of Philadelphia,Pa., for the Employer.Messrs. Frank DonnerandAndrew Kondrath,of Washington, D. C.,for the Petitioner.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Reading,Pennsylvania, before Helen F. Humphrey, hearing officer.At thehearing the Employer moved to dismiss the instant petition on theground that no Regional agent's report on theprima facieshowing ofinterest by the Petitioner in the unit which it alleges to be appropriatewas introduced in evidence.The motion is denied? The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERTextile Machine Works,-Inc., a Pennsylvania corporation with itsprincipal office and place of business at Wyomissing, Pennsylvania, isengaged in the manufacture, sale, and distribution of braiding andknitting machines.During the year 1945, the Employer purchasedraw materials valued at more than $1,000,000, of which 25 percent wasshipped from points outside the State of Pennsylvania.During thesame period, the Employer produced finished goods valued at morethan $10,000,000, of which 85 percent was shipped to points outsidethe State of Pennsylvania.I SeeMatterof 0 D JennInys &Company,68 N L R.B. 516.72 N. L. R. B, No 12.56 TEXTILE MACHINE WORKS, INC.57The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesat the Employer's Wyomissing, Pennsylvania, plant, excluding drafts-men, time-study employees, salaried and clerical employees, shopclerks, time clerks, guards, chauffeurs, fire truck drivers, power plantemployees, assistant foremen and foremen, constitute a unit appro-priate for the purposes of collective bargaining.They are in dispute,however, with respect to the inclusion in the unit of the followingcategories of employees :Job setters, leaders, and inspectors:The Employer has approxi-mately 53 job setters, 50 leaders, and 40 inspectors.The job settersare highly skilled workers who set up machines for other employees.The leaders are more experienced workers who, because of theirsuperior skill, are usually assigned to instruct other production em-ployees.The inspectors usually examine the finished products ofeach employee and report any defective work to the chief inspector.2The Employer seeks the exclusion of the job setters and leaders fromthe unit on the ground that they are supervisory employees, whereasthe Petitioner desires their inclusion.With respect to job settersand leaders, the record shows that these employees act as foremenof a department only in rare instances when both the assistant fore-man and foreman are absent because of illness or other reasons. Sincethese employees exercise supervisory authority only at sporadic and2 The evidence shows that defective work Is sometimes returned to the employees for cor-rectionsHowever, it is not too clear how far this affects the earnings of the employeesinvolved herein 58DECISIONSOF NATIONALLABOR RELATIONS BOARDinfrequent intervals, we are of the opinion that they are not super-visory employees within our customary definition thereof.-,As to inspectors, the Employer opposes their inclusion in the unitbecause (1) their reports on defective work may, at times, lead to thedischarge of the employee whose work is found defective, or mayaffect his earnings; and (2) such inclusion would interfere with thefaithful performance of their duties, inasmuch as there would be atendency to pass inferior work in order not to injure fellow membersof the union.On this record, we find no merit in these contentions.With respect to the first contention, we are of the opinion that theinspectors' authority to reject, and in certain instances to report, de-fective work, is insufficient to constitute supervisory authority withinour usual definition.'They have no authority to recommend dis-charge.As to the second contention, it is clear that improper inspec-tion work and inattention to duties by the inspectors would necessarilyrebound to their own disadvantage by affecting their positions withthe Employer.Moreover, we have frequently held that there is noincompatibility between the faithful performance of duty and theenjoyment of benefits under the Act.5Accordingly, we shall include job setters, leaders, and inspectorsin the appropriate unit.Erectors:The Employer has approximately 150 erectors whosefunctions are to install and service machinery produced at the plantin various hosiery mills for which they are purchased.These em-ployees are mechanics usually recruited from among the productionand maintenance employees in the plant and given special courses ofinstruction to become highly skilled in the installation and operationof various knitting and braiding machines.Although they spend60 percent of their working time away from the plant, they are paidon the same hourly and incentive basis as the other production andmaintenance employees and participate in the Employer's establishedvacation, pension, and hospitalization plans set up for all the em-ployees in the plant.Moreover, when these employees return to theplant, they are there assigned to various maintenance and productionjobs.The Petitioner opposes their inclusion in the unit on the groundthat they have no community of interest with the other productionand maintenance employees.Despite this contention, it is clear thatthe fact that the erectors spend the greater portion of their workingtime in outside work does not diminish their concern with conditions8 SeeMatterof Union Switch and Signal Company,63 N L R B 9754SeeMatter of TheSchaibleFoundryand BrassWorks Company,69 N L R B 527;Matter of Schuler Axel Company,Inc.,64 N L R B. 740,andMatter of General CigarCompany, Inc,64 N L R B 300'5SeeMatterof LuminousProcesses,Inc,71 N.L R B 405,and cases cited therein(Member Reynolds,dissenting). TEXTILE MACHINE WORKS, INC.59of employment in the plant.Nor is the variability of the situs ofemployment such a divergent factor as to make their presence inthe same unit with employees employed wholly within the plant in-compatible.Accordingly, we shall include the erectors in the appro-priate unit.We find that all production and maintenance employees at the Em-ployer'sWyomissing, Pennsylvania, plant, including job setters, lead-ers, inspectors, and erectors, but excluding draftsmen, time-study em-ployees, salaried and clerical employees, shop clerks, time clerks,guards, chauffeurs, fire truck drivers, power plant employees, assistantforemen, foremen, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, -or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION, OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Textile Machine Works, Inc.,Wyomissing, Pennsylvania, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in personat the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election,to determine whetheror not they desire to be represented by United Steel Workers ofAmerica, CIO,for the purposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Election.